As filed with the Securities and Exchange Commission on September 10, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21079 Hatteras Alternative Mutual Funds Trust (Formerly AIP Alternative Strategies Funds) (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Address of principal executive offices) (Zip code) Mr. David B. Perkins, 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Name and address of agent for service) 1-877-569-2382 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:June 30, 2012 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT JUNE30, 2012 Hatteras Alpha Hedged Strategies Fund Hatteras Long/Short Equity Fund Hatteras Long/Short Debt Fund A LETTER FROM THE PRESIDENT Robert L. Worthington, CFA On behalf of Hatteras Funds, I would like to thank our investors for the confidence you place in us to help manage your investment dollars. We take our fiduciary responsibilities seriously and will continue to put forth our best efforts to meet the investment objectives outlined to you and your financial advisors. For the third year in a row, global economic conditions have deteriorated in the second quarter of the calendar year. This year the problems have become more acute as solutions to the European debt crisis and the U.S. fiscal/political deterioration have come up empty handed. Add to these concerns the significant slowing of economies in Brazil, India and China and it is easy to understand the increased malaise among investors. It is the latter of these issues which makes this environment somewhat different than 2010 and even 2011 when these major emerging economies were still growing close to their 10 year long-term averages. Examples of short-term risks abound within the Euro Zone as unemployment stands at 11.2% and is much higher in the periphery economies. GDP growth figures for Q1 and Q2 essentially reflect the recessionary environment prevalent through most of Europe. While economies like India and China continue to grow at rates well above the developed world, issues like inept government policies and an overleveraged real estate sector have spooked businesses and investors. All of this means more uncertainty for investors and further challenges to earn reasonable rates of returns on capital investment. At Hatteras Funds, our concern remains on the impact not only on the psychology of the global business community, but the resulting global slowdown of earnings. It was the rapid increase in earnings growth that helped propel the equity markets from a March 2009 low. With short-term productivity at a peak, companies may not be able to rely on cost-cutting nor productivity gains to drive earnings like 2009-2011 and therefore corporate earnings may disappoint as business opportunities shrink. ONE We are confident that the combined expertise of our portfolio management team, as well as the skill and knowledge of our underlying managers will continue to take advantage of volatility while carefully managing the global risk. We believe the Hatteras Alternative Mutual Funds provide high quality alternative investment solutions offering exposure to multiple hedge fund managers, multiple hedge fund strategies, daily liquidity and transparency. Even in these challenging times, ensuring that our portfolio and risk management efforts exceed your expectations is a commitment that never wavers. In closing, we feel positive about the future of our organization and our ability to deliver the risk-adjusted returns outlined in our investment objectives. We thank you for your continued confidence and support. Robert L. Worthington, CFA President TWO HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS ALPHA HEDGED STRATEGIES FUND Growth of $10,000 — June 30, 2012 (Unaudited) Since As of 6/30/2012 1Y 5Y1 Inception Hatteras Alpha Hedged Strategies Fund (No Load) -2.05% -2.81% 2.20%1,2 Hatteras Alpha Hedged Strategies Fund (Class A w/o sales charge) -2.05% N/A -2.16%3 Hatteras Alpha Hedged Strategies Fund (Class A w/ sales charge) -6.74% N/A -6.18%3 Hatteras Alpha Hedged Strategies Fund (Class C) -2.75% -3.56% -1.50%1,4 Hatteras Alpha Hedged Strategies Fund (Class I) N/A N/A 3.30%5 HFRI FOF: Composite Index -4.50% -2.04% 3.47%1,6 1. Average annual total return 2. No Load inception date: 9/23/2002 3. Class A inception date: 5/2/2011 4. Class C inception date: 8/1/2006 5. Class I inception date: 9/30/2011 6. HFRI FoF Index inception date: 9/30/2002 No Load Class A Class C Class I Total Fund Operating Expenses7 4.82% 4.82% 5.57% 3.82% Net Fund Operating Expenses7,8 3.99% 3.99% 4.74% 2.99% 7. The expense ratios are taken from the Fund’s most recent prospectus dated April 30, 2012 8. Excluding dividends on short positions and interest on borrowing; other fund operating expenses are contractually capped at 3.99% for No Load and Class A, 4.74% for Class C and 2.99% for Class I through April 30, 2013 THREE Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting hatterasfunds.com. Class C returns do not reflect a 1.00% contingent sales charge which would be applied to shares sold within the first year of purchase and if reflected, would reduce the performance quoted. The chart assumes an initial investment of $10,000 made on September 23, 2002 (commencement of operations). Returns shown include the reinvestment of all dividends and other distributions. FOUR HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS ALPHA HEDGED STRATEGIES FUND *Allocation of Portfolio Assets — June 30, 2012 (Unaudited) * Percentages are stated as a percentage of total investments. FIVE HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS LONG/SHORT EQUITY FUND Growth of $10,000 — June 30, 2012 (Unaudited) Since As of 6/30/12 1 Yr Inception Hatteras Long/Short Equity Fund (Class A w/o sales charge) 0.60% 0.43%1 Hatteras Long/Short Equity Fund (Class A w/ sales charge) -4.19% -3.70%1 Hatteras Long/Short Equity Fund (Class I) 1.10% 0.86%1 HFRX Equity Hedge Index -10.68% -13.05%2 1. Inception date: 5/2/2011 2. Inception date: 4/30/2011 Class A Class I Total Fund Operating Expenses3 3.72% 3.22% Net Fund Operating Expenses3,4 2.99% 2.49% 3. The expense ratios are taken from the Fund’s most recent prospectus dated April 30, 2012 4. Excluding dividends on short positions and interest on borrowing; other fund operating expenses are contractually capped at 2.99% for Class A and 2.49% for Class I through April 30, 2013 SIX Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting hatterasfunds.com. The chart assumes an initial investment of $10,000 made on May 2, 2011 (commencement of operations). Returns shown include the reinvestment of all dividends and other distributions. SEVEN HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS LONG/SHORT EQUITY FUND *Allocation of Portfolio Assets — June 30, 2012 (Unaudited) * Percentages are stated as a percentage of total investments. EIGHT HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS LONG/SHORT DEBT FUND Growth of $10,000 — June 30, 2012 (Unaudited) Since As of 6/30/2012 1 Yr Inception Hatteras Long/Short Debt Fund (Class A w/o sales charge) -0.20% -0.78%1 Hatteras Long/Short Debt Fund (Class A w/ sales charge) -4.99% -4.86%1 Hatteras Long/Short Debt Fund (Class I) 0.30% -0.34%1 HFRX RV: FI - Corporate Index 1.58% 1.56%2 1. Inception date: 5/2/2011 2. Inception date: 4/30/2011 Class A Class I Total Fund Operating Expenses3 3.52% 3.02% Net Fund Operating Expenses3,4 2.99% 2.49% 3. The expense ratios are taken from the Fund’s most recent prospectus dated April 30, 2012 4. Excluding dividends on short positions and interest on borrowing; other fund operating expenses are contractually capped at 2.99% for Class A and 2.49% for Class I through April 30, 2013 NINE Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting hatterasfunds.com. The chart assumes an initial investment of $10,000 made on May 2, 2011 (commencement of operations). Returns shown include the reinvestment of all dividends and other distributions. TEN HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS LONG/SHORT DEBT FUND * Percentages are stated as a percentage of total investments. ELEVEN DEFINITIONS HFRX Equity Hedge Index data is sourced from Hedge Funds Research, Inc. Equity Hedge strategies maintain positions both long and short in primarily equity and equity derivative securities. A wide variety of investment processes can be employed to arrive at an investment decision, including both quantitative and fundamental techniques; strategies can be broadly diversified or narrowly focused on specific sectors and can range broadly in terms of levels of net exposure, leverage employed, holding period, concentrations of market capitalization and valuation ranges of typical portfolios. Equity Hedge managers would typically maintain at least 50%, and may in some cases be substantially entirely invested in equities, both long and short. The HFRI Fund of Funds Composite Index is an equal weighted index of over 650 constituent hedge fund of funds that invest over a broad range of strategies. HFRX RV: FI-Corporate Index includes strategies in which the investment thesis is predicated on realization of a spread between related instruments in which one or multiple components of the spread is a corporate fixed income instrument. Strategies employ an investment process designed to isolate attractive opportunities between a variety of fixed income instruments, typically realizing an attractive spread between multiple corporate bonds or between a corporate and risk free government bond. TWELVE SAFE HARBOR AND FORWARD-LOOKING STATEMENTS DISCLOSURE The opinions expressed in this report are subject to change without notice. This material has been prepared or is distributed solely for informational purposes and is not a solicitation or an offer to buy any security or instrument or to participate in any trading strategy. The opinions discussed in the letter are solely those of the Investment Manager and may contain certain forward-looking statements about the factors that may affect the performance of the Hatteras Funds in the future. These statements are based on the Investment Manager’s predictions and expectations concerning certain future events and their expected impact on the Hatteras Funds, such as performance of the economy as a whole and of specific industry sectors, changes in the levels of interest rates, the impact of developing world events, and other factors that may influence the future performance of the funds. Management believes these forward-looking statements to be reasonable, although they are inherently uncertain and difficult to predict. Actual events may cause adjustments in portfolio management strategies from those currently expected to be employed. It is intended solely for the use of the person to whom it is given and may not be reproduced or distributed to any other person. This should be read in conjunction with or preceded by a current prospectus. The information and statistics in this report are from sources believed to be reliable, but are not warranted by Hatteras to be accurate or complete. IMPORTANT DISCLOSURES AND KEY RISK FACTORS The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing. The summary prospectus and prospectus contain this and other important information about the investment company, and may be obtained by calling 877.569.2382 or visiting www.hatterasfunds.com. Read it carefully before investing. Certain hedging techniques and leverage employed in the management of the Fund may accelerate the velocity of possible losses. Short selling involves the risk of potentially unlimited increase in the market value of the security sold short, which could result in potentially unlimited loss for the Fund. Derivatives involve investment exposure that may exceed the original cost and a small investment in derivatives could have a large potential impact on the performance of the Fund. Options held in the Fund may be illiquid and the fund manager may have difficulty closing out a position. Fixed Income instruments are exposed to credit and interest rate risks. Investing in lower-rated (“high-yield”) debt securities involves special risks in addition to the risks associated with investments in higher-rated debt securities, including a high degree of credit risk and liquidity risk. The Fund may also invest in: ● smaller capitalized companies — subject to more abrupt or erratic market movements than larger, more established companies; ● foreign securities, which involve currency risk, different accounting standards and are subject to political instability; THIRTEEN ● securities limited to resale to qualified institutional investors, which can affect their degree of liquidity; ● shares of other investment companies that invest in securities and styles similar to the Fund, resulting in a generally higher investment cost than from investing directly in the underlying shares of these funds. The Fund intends to utilize these individual securities and hedging techniques in matched combinations that are designed to neutralize or offset the individual risks of employing these techniques separately. Some of these matched strategies include merger arbitrage, long/short equity, convertible bond arbitrage and fixed-income arbitrage. There is no assurance that these strategies will protect against losses. The Fund is non-diversified and therefore may invest in the securities of fewer issuers than diversified funds at any one time; as a result, the gains and losses of a single security may have a greater impact on the Fund’s share price. Because the Fund is a fund-of-funds, your cost of investing in the Fund will generally be higher than the cost of investing directly in the shares of the mutual funds in which it invests. By investing in the Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of the funds. Please refer to the summary prospectus or prospectus for more information about the Fund, including risks, fees and expenses. Mutual fund investing involves risk; loss of principal is possible. Please consult an investment professional for advice regarding your particular circumstances. An investment in the Fund may not be suitable for all investors. The Funds are distributed by Hatteras Capital Distributors, LLC, an affiliate of Hatteras Alternative Mutual Funds by virtue of common control or ownership. FOURTEEN HATTERAS FUNDS Hatteras Alpha Hedged Strategies Fund Hatteras Long/Short Equity Fund Hatteras Long/Short Debt Fund Financial Statements For the period ended June 30, 2012 HATTERAS FUNDS For the period ended June 30, 2012 Table of Contents Schedules of Investments 2-4 Statements of Assets and Liabilities 5-6 Statements of Operations 7 Statements of Changes in Net Assets 8-11 Notes to Financial Statements 12-45 Expense Example 46-49 Notice of Privacy Policy and Practices 50-51 HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS ALPHA HEDGED STRATEGIES FUND SCHEDULE OF INVESTMENTS June 30, 2012 (Unaudited) Shares Fair Value Underlying Funds Trust — 99.3% Event Drivena $ Long/Short Equitya Managed Futures Strategiesa Market Neutrala Relative Value-Long/Short Debta Total Underlying Funds Trust (Cost $438,750,834) $ Money Market Funds — 0.7% Invesco Advisers, Inc. STIT — Liquid Assets Portfolio, 0.16%b Total Money Market Funds (Cost $3,236,968) Total Investments (Cost $441,987,802) — 100.0% Other Assets in Excess of Liabilities — 0.0% Total Net Assets — 100.0% $ Percentages are stated as a percent of net assets. Footnotes a — Non-income producing. b — Rate shown is the seven day yield as of June 30, 2012. The accompanying notes are an integral part of these financial statements. TWO HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS LONG/SHORT EQUITY FUND SCHEDULE OF INVESTMENTS June 30, 2012 (Unaudited) Shares Fair Value Underlying Funds Trust — 99.4% Long/Short Equitya $ Total Underlying Funds Trust (Cost $90,132,594) $ Money Market Funds — 0.7% Invesco Advisers, Inc. STIT — Liquid Assets Portfolio, 0.16%b Total Money Market Funds (Cost $685,032) Total Investments (Cost $90,817,626) — 100.1% Other Liabilities in Excess of Assets — (-0.1%) ) Total Net Assets — 100.0% $ Percentages are stated as a percent of net assets. Footnotes a — Non-income producing. b — Rate shown is the seven day yield as of June 30, 2012. The accompanying notes are an integral part of these financial statements. THREE HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS LONG/SHORT DEBT FUND SCHEDULE OF INVESTMENTS June 30, 2012 (Unaudited) Shares Fair Value Underlying Funds Trust — 99.2% Relative Value — Long Short Debta $ Total Underlying Funds Trust (Cost $51,052,990) $ Money Market Funds — 0.9% Invesco Advisers, Inc. STIT — Liquid Assets Portfolio, 0.16%b Total Money Market Funds (Cost $440,286) Total Investments (Cost $51,493,276) — 100.1% Liabilities in Excess of Other Assets — (0.1%) ) Total Net Assets — 100.0% $ Percentages are stated as a percent of net assets. Footnotes a — Non-income producing. b — Rate shown is the seven day yield as of June 30, 2012. The accompanying notes are an integral part of these financial statements. FOUR HATTERAS ALTERNATIVE MUTUAL FUNDS STATEMENTS OF ASSETS AND LIABILITIES June 30, 2012 (Unaudited) Long/Short Long/Short Alpha Equity Debt Assets: Investments in affiliated Portfolios, at value (cost $438,750,834, $90,132,594, $51,052,990) $ $ $ Investments in unaffiliated securities (cost $3,236,968, $685,032, $440,286) Receivable for Fund shares issued Receivable from advisor Dividends and interest receivable 89 53 Total Assets Liabilities: Payable for Fund shares redeemed Payable for investments in affiliated Portfolios Accrued management fee — — Accrued distribution fee Accrued shareholder servicing fee — — Accrued operating services fee Total Liabilities Net Assets $ $ $ Net Assets Consist of: Shares of beneficial interest $ $ $ Undistributed net investment income (loss) Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) on Investments Total Net Assets $ $ $ The accompanying notes are an integral part of these financial statements. FIVE HATTERAS ALTERNATIVE MUTUAL FUNDS STATEMENTS OF ASSETS AND LIABILITIES (CONTINUED) June 30, 2012 (Unaudited) Long/Short Long/Short Alpha Equity Debt No Load Shares Net assets $ Shares outstanding (unlimited shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ Class A Shares Net assets $ $ $ Shares outstanding (unlimited shares authorized, $0.001 par value) Net asset value and redemption price per share $ $ $ Maximum offering price per share ($10.53 divided by 0.9525, $10.05 divided by 0.9525, $9.91 divided by $ $ $ Class C Shares Net assets $ Shares outstanding (unlimited shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ Institutional Class Shares Net assets $ $ $ Shares outstanding (unlimited shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ $ $ The accompanying notes are an integral part of these financial statements. SIX HATTERAS ALTERNATIVE MUTUAL FUNDS STATEMENTS OF OPERATIONS For the Six Months Ended June 30, 2012 (Unaudited) Long/Short Long/Short Alpha Equity Debt Investment Income: Interest income from unaffiliated securities $ $ $ Total Investment Income Expenses: Shareholder servicing fees (No Load Shares) — — Distribution fees (Class A Shares) Distribution fees (Class C Shares) — — Management Fees — — Operating services fees (No Load Shares) — — Operating services fees (Class A Shares) Operating services fees (Class C Shares) — — Operating services fees (Institutional Shares) Total operating expenses before interest expense Interest expense and fees on credit facility Total Expenses Fees Waived ) ) ) Net Expenses Net Investment Income (Loss) Realized and Unrealized Gain (Loss) on Investments: Realized Gains (Losses) from sale of affiliated Portfolios ) ) ) Change in unrealized appreciation (depreciation) on affiliated Portfolios Net Realized and Unrealized Gain (Loss) on Investments Net Increase (Decrease) in Net Assets Resulting from Operations $ $ ) $ The accompanying notes are an integral part of these financial statements. SEVEN HATTERAS ALTERNATIVE MUTUAL FUNDS STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended HATTERAS ALPHA HEDGED STRATEGIES FUND June 30, 2012 (Unaudited) Year Ended December 31, 2011 Operations: Net investment (loss) $ ) $ ) Net realized gain (loss) on affiliated Portfolios ) Change in unrealized appreciation on affiliated Portfolios Net Increase in Net Assets Resulting from Operations Dividends and Distributions to Shareholders: Net Investment Income: No Load Shares — ) Class A Shares^ — ) Class C Shares — ) Institutional Shares+ — ) Capital Gain Distribution: No Load Shares — — Class A Shares — — Class C Shares — — Institutional Shares — — Total Dividends and Distributions — ) Capital Share Transactions: No Load Shares Proceeds from shares issued Proceeds from shares issued to holders in reinvestment of dividends — Cost of shares redeemed ) ) A Shares^ Proceeds from shares issued Proceeds from shares issued to holders in reinvestment of dividends — Cost of shares redeemed ) ) C Shares Proceeds from shares issued Proceeds from shares issued to holders in reinvestment of dividends — Cost of shares redeemed ) ) The accompanying notes are an integral part of these financial statements. EIGHT HATTERAS ALTERNATIVE MUTUAL FUNDS STATEMENTS OF CHANGES IN NET ASSETS (CONTINUED) Six Months Ended HATTERAS ALPHA HEDGED STRATEGIES FUND June 30, 2012 (Unaudited) Year Ended December 31, 2011 Institutional Shares+ Proceeds from shares issued $ $ Proceeds from shares issued to holders in reinvestment of dividends — Cost of shares redeemed ) ) Net Increase (Decrease) in Net Assets from Capital Share Transactions Total Increase (Decrease) in Net Assets Net Assets: Beginning of period End of period* $ $ * Including undistributed net investment income (loss) $ ) $ — ^ Class A shares commenced operations on May 2, 2011 + Institutional shares commenced operations on September 30, 2011 The accompanying notes are an integral part of these financial statements. NINE HATTERAS ALTERNATIVE MUTUAL FUNDS STATEMENTS OF CHANGES IN NET ASSETS (CONTINUED) Period from Six Months Ended May 2, 2011^ HATTERAS LONG/SHORT EQUITY FUND June 30, 2012 (Unaudited) through December 31, 2011 Operations: Net investment (loss) $ ) $ ) Net realized gain (loss) on affiliated Portfolios ) ) Change in unrealized appreciation on affiliated Portfolios Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends and Distributions to Shareholders: Net Investment Income: Class A Shares — — Institutional Shares — — Capital Gain Distribution: Class A Shares — — Institutional Shares — — Total Dividends and Distributions — — Capital Share Transactions: A Shares Proceeds from shares issued Proceeds from shares issued to holders in reinvestment of dividends — — Cost of shares redeemed ) ) Institutional Shares Proceeds from shares issued Proceeds from shares issued to holders in reinvestment of dividends — — Cost of shares redeemed ) ) Net Increase (Decrease) in Net Assets from Capital Share Transactions Total Increase (Decrease) in Net Assets Net Assets: Beginning of period — End of period* $ $ * Including undistributed net investment income (loss) $ ) $ — ^ Commencement of operations The accompanying notes are an integral part of these financial statements. TEN HATTERAS ALTERNATIVE MUTUAL FUNDS STATEMENTS OF CHANGES IN NET ASSETS (CONTINUED) Period from Six Months Ended May 2, 2011^ HATTERAS LONG/SHORT DEBT FUND June 30, 2012 (Unaudited) through December 31, 2011 Operations: Net investment (loss) $ ) $ ) Net realized gain (loss) on affiliated Portfolios ) ) Change in unrealized appreciation (depreciation) on affiliated Portfolios ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends and Distributions to Shareholders: Net Investment Income: Class A Shares — — Institutional Shares — — Capital Gain Distribution: Class A Shares — — Institutional Shares — — Total Dividends and Distributions — — Capital Share Transactions: A Shares Proceeds from shares issued Proceeds from shares issued to holders in reinvestment of dividends — — Cost of shares redeemed ) ) Institutional Shares Proceeds from shares issued Proceeds from shares issued to holders in reinvestment of dividends — — Cost of shares redeemed ) ) Net Increase (Decrease) in Net Assets from Capital Share Transactions Total Increase (Decrease) in Net Assets Net Assets: Beginning of period — End of period* $ $ * Including undistributed net investment income (loss) $ ) $ — ^ Commencement of operations on May 2, 2011 The accompanying notes are an integral part of these financial statements. ELEVEN HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) 1. ORGANIZATION Hatteras Alternative Mutual Funds Trust (the “Trust”) (until February 26, 2010, Hatteras Alternative Mutual Funds Trust was known as AIP Alternative Strategies Funds) was organized as a Delaware statutory trust on April 12, 2002. The Trust is registered under the Investment Company Act of 1940 (the “1940 Act”), as amended. The Trust is an open-ended management investment company issuing four non-diversified series of shares to investors. These financial statements contain the following three series: Hatteras Alpha Hedged Strategies Fund (“Alpha”), Hatteras Long/Short Equity Fund (“Long/Short Equity”); and Hatteras Long/Short Debt Fund (“Long/Short Debt Fund). Until August 30, 2010, Hatteras Alpha Hedged Strategies Fund was known as Alpha Hedged Strategies Fund. Hatteras Long/Short Equity Fund and Hatteras Long/Short Debt Fund commenced operations on May 2, 2011. On May 23, 2011 the Board of Trustees (the “Board”) approved a plan of liquidation for Hatteras Beta Hedged Strategies Fund (“Beta”), a previous series of the Trust. Effective June 15, 2011, the Fund stopped accepting purchases and Beta liquidated its assets on August 1, 2011. Each Fund of the Trust has its own investment objective and policies. As a mutual fund of funds, each Fund pursues its investment objective by investing in other affiliated mutual funds in the Underlying Funds Trust (the “UFT”). The results of these funds are shown in separate statements as their performance has impacted the results of Alpha, Long/ Short Equity, and Long/Short Debt (the “Funds”). Alpha offers No Load Shares; Class A Shares, Class C Shares and Institutional shares; Long/Short Equity and Long/Short Debt offer Class A Shares and Institutional shares. Class A shares of Alpha commenced operations on May 2, 2011. The Class A shares for Alpha, Long/Short Equity, and Long/Short Debt have a sales charge (load) of 4.75% (of the offering price). All Class A shares have an annual fee (distribution fees) of 0.25% and a contingent deferred sales charge of 1.00% for shares liquidated within 18 months of purchase. The Class C Shares have a contingent deferred sales charge of 1.00% for shares liquidated within 364 days of purchase and an annual 12b-1 fee of 1.00%. Underlying Funds Trust (the “UFT”), an open-end management investment company, was organized as a Delaware statutory trust on March 27, 2006. Effective at the close of business on April 28, 2006 Alpha exchanged substantially all of its net assets through a tax-free exchange for shares of UFT mutual funds and changed its structure to become a Fund-of-Funds. The UFT is comprised of several series of mutual funds, all of which are non-diversified, open-ended management investment companies (the “Portfolio(s)”). Each Portfolio is an affiliated registered investment company under the 1940 Act, but is not publicly offered and therefore is only available to affiliated, publicly offered Funds. TWELVE HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) (continued) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES These financial statements are prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”), which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of increase and decrease in net assets from operations during the period. Actual amounts could differ from those estimates. The following is a summary of the significant accounting policies of the Funds and the UFT: Cash Cash includes short-term interest bearing deposit accounts. At times, such deposits may be in excess of federally insured limits. The Funds’ and the UFT have not experienced any losses in such accounts and does not believe it is exposed to any significant credit risk on such accounts. Security Valuation The Funds’ investments in the UFT are valued based on the net asset values of the UFT. These net assets values come from the valuation of the underlying investments in the UFT. Investments in the Portfolios of the UFT are valued in the following manner: Exchange-traded and over-the-counter securities are valued at the closing price of the applicable exchange on the day the valuation is made. Listed securities and put and call options for which no sale was reported on a particular day and securities traded over-the-counter are valued at the mean between the last bid and ask prices. Fixed income securities (other than obligations having a maturity of 60 days or less from date of purchase) are valued on the basis of values obtained from pricing services or from brokers, which take into account appropriate factors such as institutional sized trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Fixed income securities purchased with remaining maturities of 60 days or less are valued at amortized cost, which approximates fair value. Options are valued daily at the last reported sale price at the close of the exchange on which the security is primarily traded. If no sales are reported for exchange-traded options, or the options are not exchange-traded, then they are valued at the mean of the most recent quoted bid and asked prices. Futures are valued at the last reported sale price on the exchange on which they are traded or at the mean of the last bid and asked prices. Foreign securities are valued in their local currencies as of the close of the primary exchange or as of the close of the domestic markets, whichever is earlier. Foreign securities are then converted into U.S. dollars using the applicable currency exchange rates as of the close of the domestic markets. THIRTEEN HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) (continued) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Security Valuation (continued) Securities and other assets for which market quotations are not readily available (including restricted securities) will be valued in good faith at fair value under the supervision of the Board. In determining the fair value of a security, Hatteras Alternative Mutual Funds, LLC (the “Advisor”) and the Board shall take into account the relevant factors and surrounding circumstances, which may include: (i) the nature and pricing history (if any) of the security; (ii) whether any dealer quotations for the security are available; (iii) possible valuation methodologies that could be used to determine the fair value of the security; (iv) the recommendation of the portfolio manager of the Portfolios with respect to the valuation of the security; (v) whether the same or similar securities are held by other funds managed by the Advisor or other funds and the method used to price the security in those funds; (vi) the extent to which the fair value to be determined for the security will result from the use of data or formula produced by third parties independent of the Advisor; and (vii) the liquidity or illiquidity of the market for the security. When a furnished price is significantly different from the previous day’s price, the Advisor will review the price to determine if it is appropriate. When prices are not readily available, or are determined to not reflect fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the funds calculate their net asset value, the funds may value their securities or fair value as determined in accordance with procedures approved by the Board of Trustees. Various inputs are used in determining the value of the Funds’ investments. These inputs are summarized in the three broad levels listed below: ● Level 1 — Quoted prices in active markets for identical securities. ● Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) ● Level 3 — Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) FOURTEEN HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) (continued) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Security Valuation (continued) The following is a summary of the inputs used to value the Funds’ net assets as of June 30, 2012: Alpha Level 1 Level 2 Level 3 Total Underlying Funds Trust $ — $ $ — $ Money Market Funds — — Total Investments in Securities $ $ $ — $ Long/Short Equity Level 1 Level 2 Level 3 Total Underlying Funds Trust $ — $ $ — $ Money Market Funds — — Total Investments in Securities $ $ $ — $ Long/Short Debt Level 1 Level 2 Level 3 Total Underlying Funds Trust $ — $ $ — $ Money Market Funds — — Total Investments in Securities $ $ $ — $ The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Level categories above represent the Funds’ investments in shares of the UFT, and money market funds. The investments and other financial instruments held by the UFT have separate level categorizations which can be found in their financial statements. Security Transactions, Investment Income and Realized Gain and Loss Dividend income is recorded on the ex-dividend date. Interest income is recorded on the accrual basis. Capital gain distributions received are recorded as capital gains. Investment and shareholder transactions in the Portfolios are recorded on trade date. Realized gains and losses on the sale of investments are calculated on the identified cost basis. Dividend income is recorded on the ex-dividend date and interest income is recognized on an accrual basis. All premiums and discounts, including original issue discounts, are amortized/accreted using the interest method. All significant accounting policies followed consistently by the Portfolios are in conformity with U.S. generally accepted accounting principles. FIFTEEN HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) (continued) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Repurchase Agreements The Portfolios may enter into repurchase agreements with a member bank of the Federal Reserve System or recognized securities dealer. Each repurchase agreement is recorded at cost, which approximates fair value. The Portfolios will receive, as collateral; securities whose fair value, including accrued interest, at all times will be at least equal to 100% of the amount invested by the Portfolios in each repurchase agreement. If the seller defaults and the value of the collateral declines realization of the collateral by the Portfolios may be delayed or limited. Foreign Currency Translations and Transactions The Portfolios may engage in foreign currency transactions. Foreign currency transactions are translated into U.S. dollars on the following basis (i) market value of investment securities, assets and liabilities at the daily rates of exchange, and (ii) purchases and sales of investment securities, dividend and interest income and certain expenses at the rates of exchange prevailing on the respective dates of such transactions. For financial reporting purposes, the Portfolios isolate changes in the exchange rate of investment securities from the fluctuations arising from changes in the market prices of securities. However, for federal income tax purposes, the Portfolios do isolate and treat as ordinary income the effect of changes in foreign exchange rates on realized gain or loss from the sale of investment securities and payables and receivables arising from trade-date and settlement-date differences. The Portfolios may enter into forward currency exchange contracts obligating the Portfolio to deliver and receive a currency at a specified future date. The Portfolios are subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The Portfolios use forward currency exchange contracts to gain exposure to, and to hedge against changes in the value of foreign currencies. With forward currency exchange contracts, there is minimal counter-party credit risk to the Portfolio since forward currency exchange contracts are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded forward currency exchange contracts, guarantees the forward currency exchange contracts against default. Unrealized appreciation or depreciation is recorded daily as the difference between the contract exchange rate and the closing forward rate applied to the face amount of the contract. A realized gain or loss is recorded at the time the forward contract is closed. Convertible Securities The Portfolios may invest in convertible securities. A convertible security is a fixed-income security (a debt instrument or a preferred stock), which may be converted at a stated price within a specified period of time into a certain quantity of the common stock of the same or a different issuer. Convertible securities are senior to SIXTEEN HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) (continued) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Convertible Securities (continued) common stocks in an issuer’s capital structure, but are usually subordinated to similar non-convertible securities. While providing a fixed income stream (generally higher in yield than the income derivable from common stock but lower than that afforded by a similar nonconvertible security), a convertible security also gives an investor the opportunity, through its conversion feature, to participate in the capital appreciation of the issuing company depending upon a market price advance in the convertible security’s underlying common stock. Warrants The Portfolios may invest a portion of their assets in warrants. A warrant gives the holder a right to purchase at any time during a specified period a predetermined number of shares of common stock at a fixed price. Unlike convertible debt securities or preferred stock, warrants do not pay a fixed coupon or dividend. Investments in warrants involve certain risks, including the possible lack of a liquid market for resale of the warrants, potential price fluctuations as a result of speculation or other factors, and failure of the price of the underlying security to reach or have reasonable prospects of reaching a level at which the warrant can be prudently exercised (in which event the warrant may expire without being exercised, resulting in a loss of the Portfolios’ entire investment therein). Short Sales The Portfolios may engage in short sale transactions. The Portfolios are liable for any dividends paid on securities sold short. At all times when the Portfolios do not own securities which are sold short, the Portfolios will maintain long securities equal in value on a daily marked-to-market basis to the securities sold short. The Portfolios do not require the brokers to maintain collateral in support of these receivables. Futures Contracts The Portfolios may purchase and sell futures contracts. The Portfolios are subject to equity price risk, interest rate risk, and foreign currency exchange rate risk in the normal course of pursuing its investment objectives. Relative Value-Long/Short Debt uses futures contracts to maintain appropriate duration and convexity levels and to execute long/short strategies or take short risk positions. Managed Futures uses futures contracts as an investment strategy to generate returns that are not correlated to traditional equity markets, with lower levels of annualized volatility. With futures, there is minimal counterparty credit risk to the Portfolios since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Upon entering into a contract, the Portfolios deposit and maintain as collateral, an initial margin as SEVENTEEN HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) (continued) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Futures Contracts (continued) required by the exchange on which the transaction is effected. Pursuant to the contract, the Portfolios agree to receive from or pay to the broker, an amount of cash equal to the daily fluctuation in value of the contract. Such receipts or payments are known as variation margin and are recorded by the Portfolios as unrealized gains and losses. When the contract is closed, the Portfolios record a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. As collateral for futures contracts, the Portfolios are required under the 1940 Act to maintain assets consisting of cash, cash equivalents or liquid securities. This collateral is required to be adjusted daily to reflect the market value of the purchase obligation for long futures contracts or the market value of the instrument underlying the contract, but not less than the market price at which the futures contract was established, for short futures contracts. Options The Portfolios may purchase and write call or put options on securities and indices and enter into related closing transactions. The Portfolios are subject to equity price risk in the normal course of pursuing its investment objectives. The Portfolios use options to gain exposure to, and to hedge against changes in the value of equities. With options, there is minimal counterparty credit risk to the Portfolio since options are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded options, guarantees the options against default. As a holder of a call option, the Portfolios have the right, but not the obligation, to purchase a security at the exercise price during the exercise period. As the writer of a call option, the Portfolios have the obligation to sell the security at the exercise price during the exercise period. As a holder of a put option, the Portfolios have the right, but not the obligation, to sell a security at the exercise price during the exercise period. As a writer of a put option, the Portfolios have the obligation to buy the underlying security at the exercise price during the exercise period. The premium that the Portfolios pay when purchasing a call option or receives when writing a call option will reflect, among other things, the market price of the security, the relationship of the exercise price to the market price of the security, the relationship of the exercise price to the volatility of the security, the length of the option period and supply and demand factors. A purchaser (holder) of a put option pays a non-refundable premium to the seller (writer) of a put option to obtain the right to sell a specified amount of a security at a fixed price (the exercise price) during a specified period (exercise period). Conversely, the seller (writer) of a put option, upon payment by the holder of the premium, has the obligation to buy the security from the holder of the put option at the exercise price during the exercise period. When an option is exercised, the EIGHTEEN HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) (continued) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Options (continued) premium originally received decreases the cost basis of the underlying security (or increases the proceeds on the security sold short) and the Portfolios realize a gain or loss from the sale of the security (or closing of the short sale). Credit Default Swaps The Portfolios may invest in credit default swaps. The buyer in a credit default contract is obligated to pay the seller a periodic stream of payments over the term of the contract provided no event of default on an underlying reference obligation has occurred. If a Portfolio is a seller of protection, and no event of default occurs, the Portfolio, as a seller of protection, will have received a stream of payments from the buyer of protection. However, if an event of default occurs, the Portfolio must pay the buyer the full notional value of the contract. If a Portfolio is a buyer of protection and no event of default occurs, the Portfolio will have made a stream of payments to the seller of protection. However, if an event of default occurs, the Portfolio, as buyer of protection of the underlying reference entity, will receive the full notional value of the contract. The Portfolio’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk is mitigated by having a master netting arrangement between the Portfolio and the counterparty and by the posting of collateral by the counterparty to the Portfolio to cover the Portfolio’s exposure to the counterparty. Upon entering into swap agreements, the Portfolios will either receive or pay an upfront payment based upon the difference between the current principal amount and the notional amount of the swap and whether the Portfolios are buying or selling protection. Upfront payments that are received are recorded as liabilities while upfront payments paid are recorded as assets. These payments remain on the books until the swap contract is closed. When entering into credit default swaps the Portfolio will either deliver collateral to the counterparty or the counterparty will deliver collateral to the Portfolio. The amount of this collateral is calculated based upon the notional value and the current price of the swap. In the event of default, the Portfolio has recourse against any collateral posted to them by the counterparty. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, upfront payments received upon entering into the agreement, or net amounts received from the settlement of by protection credit default swap agreements entered into by a Portfolio for the same referenced entity or entities. Derivative Transactions The Funds did not directly engage in any derivative transactions during the six months ended June 30, 2012. All derivative transactions were implemented within NINETEEN HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) (continued) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Derivative Transactions (continued) the Portfolios. The financial statement treatment and impact on each Portfolio can be found in the separate financial statements of the UFT. The Portfolios’ use of derivatives for the six months ending June 30, 2012 included options, futures, and swaps contracts. Restricted Securities The Portfolios are permitted to invest in securities that are subject to legal or contractual restrictions on resales (“restricted securities”). Restricted securities may be resold in transactions that are exempt from registration under Federal securities laws or if the securities are publically registered. Restricted securities may be deemed illiquid, whereby the prompt sale of these securities at their stated value may be difficult. Information regarding restricted securities held by each Portfolio is included in the Schedule of Investments in the UFT. To Be Announced (“TBA”) Transactions The Portfolios may purchase securities on a forward commitment or on a “To Be Announced” basis. The Portfolios record TBA transactions on the trade date and segregates with the custodian qualifying assets that have sufficient value to make payment for the securities purchased. TBA securities are marked-to-market daily and the Portfolio begins earning interest on the settlement date. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Taxes and Distributions to Shareholders The Funds intend to qualify and elect to be treated as regulated investment companies under Subchapter M of the Internal Revenue Code. The Funds intend to distribute the requisite investment company net taxable income and net capital gains to shareholders. Therefore, no federal income tax provision is recorded. The Funds have reviewed all open tax years and major jurisdictions and concluded that there is no tax liability resulting from unrecognized tax benefits relating to uncertain income tax positions taken or expected to be taken on the tax return for the fiscal year-end December 31, 2011. The Funds are also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change significantly. Open tax years are those that are open for exam by Federal and state taxing authorities. As of December 31, 2011, open Federal tax years include the tax years ended December 31, 2008 through December 31, 2011, open New York tax years include the tax years ended December 31, 2008 through December 31, 2009 and TWENTY HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) (continued) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Taxes and Distributions to Shareholders (continued) open North Carolina tax years include the tax years ended December 31, 2009 through December 31, 2011. The Funds have no tax examinations in progress. Dividends from net investment income and distributions of net realized capital gains, if any, are declared and paid at least annually. For the six months ended June 30, 2012, the Funds did not receive distributions from the UFT. Guarantees and Indemnifications In the normal course of business, the Funds enter into contracts with service providers that contain general indemnification clauses. The Funds’ maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Funds that have not yet occurred. However, based on experience, the Funds expect the risk of loss to be remote. 3. UNDERLYING FUNDS TRUST Under a Fund-of-Funds structure, each Fund invests all of its investible assets across a number of Portfolios of the UFT. Each share of a Fund represents an equal proportionate interest in the assets and liabilities belonging to that Portfolio. The Funds and Portfolios are managed by the Advisor and the Portfolios are advised by the Sub-Advisors. The Advisor and the Board may create additional Portfolios with additional Sub-Advisors from time to time to increase the number of Portfolios, and alternative investment strategies, available in which the Funds may invest. As of June 30, 2012, the UFT consisted of the following Portfolios: ● Event Driven ● Long/Short Equity ● Market Neutral ● Relative Value-Long/Short Debt ● Managed Futures Strategies TWENTY-ONE HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) (continued) 3. UNDERLYING FUNDS TRUST (CONTINUED) Investment Objectives As set forth below, each Portfolio has a distinct focus in accordance with which it employs certain investment strategies: Event Driven Investment Objective Event Driven seeks to achieve capital appreciation. Principal Investment Strategies and Policies To achieve its investment objective, the Portfolio, under normal market conditions, will invest at least 80% of its total assets in securities that allow the Portfolio to focus on investing in securities whose prices are or will be impacted by a corporate event. The Portfolio has no policy with respect to the capitalization of issuers in which it may invest and may invest in securities of all market capitalizations (small, mid and large capitalization companies). The securities held by the Portfolio may include common and preferred stock, nonconvertible and convertible debt, options and futures contracts, privately negotiated options, other derivative securities and shares of investment companies. The principal strategies and sub-strategies to be employed by the Portfolio include: Event Driven Strategies: The Portfolio may employ strategies designed to capture price movements generated by anticipated corporate events such as investing in companies involved in special situations, including, but not limited to, mergers, acquisitions, asset sales, spin-offs, balance sheet restructuring, bankruptcy and other situations. Activist: The Portfolio may employ event driven activist strategies where a manager may take an active role, by obtaining or attempting to obtain representation of the company’s board of directors in an effort to impact the firm’s policies or strategic direction and in some cases may advocate activities such as division or asset sales, partial or complete corporate divestiture, dividend or share buybacks, and changes in management. Strategies employ an investment process primarily focused on opportunities in equity and equity related instruments of companies. These companies are typically engaged or prospectively engaged in a corporate transaction, security issuance/repurchase, asset sales, division spin-off or other catalyst oriented situation. Merger Arbitrage: The Portfolio may employ event driven merger arbitrage strategies primarily focused on opportunities in equity and equity related securities of companies which are currently engaged in a corporate transaction. Merger Arbitrage involves primarily announced transactions, typically with limited or no TWENTY-TWO HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) (continued) 3. UNDERLYING FUNDS TRUST (CONTINUED) Event Driven (continued) exposure to situations which pre-, post-date or situations in which no formal announcement is expected to occur. Distressed/Restructuring: The Portfolio may employ an investment process focused on corporate fixed income instruments, primarily on corporate credit instruments of companies trading at significant discounts to their value at issuance or obliged (par value) at maturity as a result of either formal bankruptcy proceeding or financial market perception of near term proceedings. Managers are typically actively involved with the management of these companies, frequently involved on creditors’ committees in negotiating the exchange of securities for alternative obligations, either swaps of debt, equity or hybrid securities. Managers employ fundamental credit processes focused on valuation and asset coverage of securities of distressed firms; in most cases portfolio exposures are concentrated in instruments which are publicly traded, in some cases actively and in others under reduced liquidity but in general for which a reasonable public market exists. Event Equity/Debt: The Portfolio may employ an investment strategy in which it maintains positions in companies currently or prospectively involved in corporate transactions of a wide variety including, but not limited to, mergers, restructurings, financial distress, tender offers, shareholder buybacks, debt exchanges, security issuance or other capital structure adjustments. Security types can range from most senior in the capital structure to most junior or subordinated, and frequently involve additional derivative securities. Event Driven exposure includes a combination of sensitivities to equity markets, credit markets and idiosyncratic, company specific developments. Investment theses are typically predicated on fundamental characteristics (as opposed to quantitative), with the realization of the thesis predicated on a specific development exogenous to the existing capital structure. Long/Short Equity Investment Objective Long/Short Equity seeks to achieve capital appreciation. Principal Investment Strategies and Policies To achieve its investment objective, the Portfolio, under normal market conditions, will invest at least 80% of its total assets in equity and equity related securities that afford strategic and tactical opportunities to employ relative value and long and/or short strategies. The Portfolio has no policy with respect to the capitalization of issuers in which it may invest and may invest in securities of all market capitalizations (small, mid and large capitalization companies). The securities held TWENTY-THREE HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) (continued) 3. UNDERLYING FUNDS TRUST (CONTINUED) Long/Short Equity (continued) by the Portfolio may include common and preferred stock, options and futures contracts, privately negotiated options, and shares of investment companies. The Portfolio seeks to achieve its objective by allocating its assets among a professionally selected group of one or more sub-advisors that employ a variety of investment techniques and strategies. By allocating its assets among one or more sub-advisors, the Fund seeks to achieve its investment objective with less risk and lower volatility than if the Portfolio utilized a single manager or single strategy approach. The Advisor believes that allocating among dissimilar investment styles that utilize different investment strategies and securities provides greater diversification against any market or sector related event volatility. Such a non-correlative approach among styles is expected to mitigate near-term volatility, as volatility in one sector or style may be offset by lack of volatility or volatility in the opposite direction in another sector or style. The principal strategies to be employed by the Portfolio include: Long/Short Equity — Generalist: Long/Short Equity Generalist strategies maintain positions both long and short in primarily equity and equity derivative securities. A wide variety of investment processes can be employed to arrive at an investment decision, including both quantitative and fundamental techniques; strategies are broadly diversified and can range broadly in terms of levels of net exposure, leverage employed, holding period, concentrations of market capitalizations and valuation ranges of typical portfolios. Long/Short Equity Generalist managers would typically maintain at least 50% exposure to, and may in some cases be entirely invested in, equities — both long and short. Long/Short Equity Sector Focused: Long/Short Equity Sector Focused strategies employ investment processes designed to identify opportunities in securities in specific niche areas of the market in which a manager maintains a level of expertise which exceeds that of a market generalist in identifying companies engaged in the production and procurement of inputs to industrial processes, and implicitly sensitive to the direction of price trends as determined by shifts in supply and demand factors, and implicitly sensitive to the direction of broader economic trends. Long/Short Equity Sector Focused strategies typically maintain a primary focus in this area or expect to maintain in excess of 50% of portfolio exposure to these sectors over various market cycles. Long/Short Equity International: Long/Short Equity International strategies employ investment processes designed to identify opportunities in securities in specific niche areas of the global non-US market, in which a manager maintains a level of expertise which exceeds that of a market generalist in identifying companies engaged in the production and procurement of inputs to industrial processes, and TWENTY-FOUR HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) (continued) 3. UNDERLYING FUNDS TRUST (CONTINUED) Long/Short Equity (continued) implicitly sensitive to the direction of price trends as determined by shifts in supply and demand factors, and implicitly sensitive to the direction of broader economic trends. Long/Short Equity International strategies typically maintain a primary focus in this area and expect to maintain in excess of 50% of portfolio exposure to non-US securities. Variable Based Strategies: Variable Biased strategies may vary the investment level or the level of long and/or short exposure over market cycles, but the primary distinguishing characteristic is that the manager seeks to drive performance through tactical adjustments to gross and net market exposures. Variable Biased strategies employ analytical techniques in which the investment thesis is predicated on assessment of the valuation characteristics of the underlying companies as well as the global economic environment. The investment theses may be fundamental or technical in nature and a manager has a particular focus above that of a market generalist. Market Neutral (formerly, Market Neutral Equity) Investment Objective Market Neutral seeks to achieve capital appreciation. Principal Investment Strategies and Policies To achieve its investment objective, the Portfolio, under normal market conditions, will invest at least 80% of its total assets in U.S. and foreign equity securities. The Portfolio will also invest in equity real estate investment trust (“REIT”) securities that allow the Portfolio to capture some of the inefficiencies in market pricing of U.S. commercial real estate and in equity securities of issuers located in a variety of countries throughout the world that allow the Portfolio to capture some of the inefficiencies in market pricing of equity securities domiciled outside the U.S. The Portfolio has no policy with respect to the capitalization of issuers in which it may invest and may invest in securities of all market capitalizations (small, mid and large capitalization companies). The securities held by the Portfolio may include common and preferred stock, nonconvertible and convertible debt, options and futures contracts, privately negotiated options, other derivative securities and shares of investment companies. The principal strategies to be employed by the Portfolio include: Market or Sector Timing/Trading Strategies: The Portfolio may employ strategies designed to benefit from cyclical relationships between movement in certain market indices, sectors, security types, etc. that have demonstrated a degree of consistency and correlation to past movements similar in nature and magnitude. TWENTY-FIVE HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) (continued) 3. UNDERLYING FUNDS TRUST (CONTINUED) Market Neutral (formerly, Market Neutral Equity) (continued) Market Neutral Strategies: The Portfolio may employ strategies designed to exploit equity market inefficiencies, which involves being simultaneously invested in long and short matched equity portfolios generally of the same size, usually in the same market. These strategies are typically constructed to attempt to be beta neutral and attempt to control the industry, sector, market capitalization and other potential market bias exposures. Relative Value-Long/Short Debt/Arbitrage Strategies: The Portfolio may employ strategies that invest both long and short in related securities or other instruments in an effort to take advantage of perceived discrepancies in the market prices for such securities. This may include Pairs Trading — long and short positions in securities of different companies in the same industry. Relative Value-Long/Short Debt (formerly, Relative Value) Investment Objective Relative Value-Long/Short Debt seeks to achieve current income, capital preservation and capital appreciation. Principal Investment Strategies and Policies To achieve its investment objective, the Portfolio, under normal market conditions, will invest at least 80% of its net assets (plus any borrowings for investment purposes) in long/short strategies that utilize debt and debt-related securities that allow the Portfolio to focus on opportunities to take advantage of perceived discrepancies in the market prices of certain convertible bond, common stock, fixed income and derivative securities. The Portfolio has no policy with respect to the capitalization of issuers in which it may invest and may invest in securities of all market capitalizations (small, mid and large capitalization companies). The Portfolio has no policy with respect to the rating or maturity of the debt securities in which it may invest and thus may invest in debt securities of varying qualities and maturities. The Portfolio may invest in foreign securities (including those from developing countries), depositary receipts relating to foreign securities and may enter into equity, interest rate, index and currency rate swap agreements. Derivative instruments in which the Portfolio may invest include options, futures and swaps. The Portfolio invests in these types of instruments to both reduce risk through hedging, or to take market risk. The Portfolio may invest a substantial portion of its assets in securities that are not publicly traded, but that are eligible for purchase and sale by certain qualified institutional buyers pursuant to Rule 144A under the Securities Act of 1933, as amended, as well as other restricted securities. While the Portfolio may invest a substantial portion of its assets in restricted securities, it may not invest more than 15% of its net assets in illiquid securities. The Portfolio may TWENTY-SIX HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) (continued) 3. UNDERLYING FUNDS TRUST (CONTINUED) Relative Value-Long/Short Debt (formerly, Relative Value) (continued) also invest up to 100% of its assets in shares of other investment companies that invest in the types of securities mentioned above, including shares of exchange-traded funds (“ETFs”). The principal strategies to be employed by the Portfolio include: Relative Value-Long/Short Debt: These strategies are designed to take advantage of perceived discrepancies in the market prices of certain fixed income securities, certain convertible bond, common stock, and derivative securities and attempts to achieve total return through current income, capital preservation and capital appreciation. These strategies are based on credit assessments of individual issues and sectors and are effectuated by expressing views on specific credits by taking long and/or short positions in cash debt and debt-related securities, which may include corporate debt, sovereign debt, credit derivatives, common and preferred stock, options and futures contracts, privately negotiated options, shares of investment companies, bonds, credit derivatives and other financial instruments. Multi-Strategy/Relative Value: The Portfolio may employ long and/or short strategies designed to take advantage of an investment thesis which is predicated on realization of a spread between related yield instruments in which one or multiple components of the spread contains a fixed income, derivative, equity, real estate, master limited partnership or combination of these or other instruments. Credit Arbitrage: The Portfolio may employ long and/or short strategies designed to isolate attractive opportunities in corporate fixed income securities; these include both senior and subordinated claims as well as bank debt and other outstanding obligations, structuring positions with little or no broad credit market exposure. Fixed Income Corporate: The Portfolio may employ long and/or short strategies designed to take advantage of an investment thesis which is predicated on the realization of a spread between related instruments in which one or multiple components of the spread is a corporate fixed income instrument. Fixed Income Arbitrage: The Portfolio may employ long and/or short strategies designed to take advantage of an investment thesis which is predicated on the realization of a spread between related instruments in which one or multiple components of the spread is a sovereign fixed income instrument. Fixed Income and High Yield Investment Strategies: The Portfolio may employ long and/or short strategies designed to take advantage of deeply discounted debt securities of companies that appear to have significant upside potential. The Portfolio may invest in debt securities that fall below investment grade debt —commonly “junk bonds.” TWENTY-SEVEN HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) (continued) 3. UNDERLYING FUNDS TRUST (CONTINUED) Relative Value-Long/Short Debt (formerly, Relative Value) (continued) Swap Strategies: The Portfolio may use credit default swaps to maintain appropriate portfolio duration and convexity levels. The Portfolio may also enter into credit default swaps to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. Also, credit default swaps provide an efficient tool for managing portfolio risk and thus are exclusively used for risk management activities. Managed Futures Strategies Investment Objective The Managed Futures Portfolio seeks to achieve positive returns in both rising and falling equity markets with an annualized level of volatility that is generally lower than the historic level of volatility experienced by traditional equity markets. Principal Investment Strategies and Policies To achieve its investment objective, the Portfolio will allocate its assets to two principal investment strategies: a “managed futures” strategy and a “fixed income” strategy. The managed futures strategy is intended to capture macroeconomic trends in the commodities and financial futures markets, and the fixed income strategy is intended to generate interest income and capital appreciation to add diversification to the returns generated by the Portfolio’s portfolio. The principal strategies to be employed by the Portfolio include: Managed Futures: The Portfolio pursues its managed futures strategy primarily by investing up to 25% of its total assets in Hatteras Trading Advisors, a wholly-owned and controlled subsidiary formed under the laws of the Cayman Islands (the “Subsidiary”). The Subsidiary of the Portfolio is advised by the Advisor and has the same investment objective as the Portfolio. The Subsidiary invests the majority of its assets in accounts (“Trading Accounts”) traded by third-party commodity trading advisors (“Trading Advisors”). The Advisor monitors the performance of the Trading Advisors and Trading Accounts and seeks to achieve the Portfolio’s investment objective by allocating and reallocating the Subsidiary’s assets among Trading Accounts. The Advisor may decide to not allocate or reallocate assets to all Trading Accounts and may decide to not allocate assets evenly among the Trading Accounts. The Advisor allocates the assets of the Subsidiary among the Trading Accounts to provide exposure to managed futures programs that the Advisor believes to be complementary to one another and consistent with the aim of moderating risk by diversifying the Portfolio’s exposure to futures contracts and other derivative instruments across trading methodologies, trading time horizons, TWENTY-EIGHT HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) (continued) 3. UNDERLYING FUNDS TRUST (CONTINUED) Managed Futures Strategies (continued) sectors and geography. The Advisor expects the Trading Advisors to trade independently of each other and, as a group, to employ a wide variety of discretionary and systematic managed futures programs in the global currency futures, fixed income futures, commodity futures and equity futures markets. Managed Futures — Discretionary: The Portfolio may employ discretionary strategies that are primarily reliant on the evaluation of market data, relationships and influences, as interpreted by an individual or group of individuals who make decisions on portfolio positions. These strategies employ an investment process most heavily influenced by top down analysis of macroeconomic variables. Positions may be traded actively in developed and emerging markets, focusing on both absolute and relative levels on equity markets, interest rates/fixed income markets, currency and commodity markets and frequently employing spread trades to isolate a differential between instruments identified by the Trading Advisor to be inconsistent with expected value. Portfolio positions typically are predicated on the evolution of investment themes the Trading Advisor expects to materialize over a relevant timeframe, which in many cases contain contrarian or volatility focused components. Managed Futures — Systematic: The Portfolio may employ systematic strategies that implement processes typically as a function of mathematical, algorithmic and technical models, with little or no influence of individuals over the portfolio positioning. These strategies employ an investment process designed to identify opportunities in markets exhibiting trending or momentum characteristics across individual instruments or asset classes. These strategies typically employ quantitative processes which focus on statistically robust or technical patterns in the return series of the asset, and typically focus on highly liquid instruments and maintain shorter holding periods than either discretionary or mean reverting strategies. Although some strategies seek to employ counter trend models, these strategies benefit most from an environment characterized by persistent, discernable trending behavior. Fixed Income: The Portfolio expects to allocate the Portfolio’s assets that are not allocated to the Managed Futures Strategy to an enhanced cash strategy that invests primarily in treasuries and government agency securities, as well as money market funds utilizing similar investments, as well as high quality commercial paper. TWENTY-NINE HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) (continued) 3. UNDERLYING FUNDS TRUST (CONTINUED) Financial Information The selected financial information presented below is for the Portfolios of the UFT. Six Months Ended Year Ended June 30, 2012 December 31, 2011 Total Portfolio Total Portfolio Return Turnover Rate Return
